            Case 1:19-cv-08459-JGK Document 17 - Filed 11/14/19 Page 1 of 1

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 East 42 nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620



                                                               November 14, 2019

VIAECF                                                                         USDC SONY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
Hon. John G. Koeltl
U.S. District Judge                                                            DOC#                    1:_T0fq-----
                                                                               DATE FILED: __,__J~J.S_'::__________
Southern District of New York
500 Pearl St
New York, NY 10007

         Re:      Bonilla Galindo, et al. v. E & E Food Corp. (d/b/a Zeytin Mediterranean)
                  No. 19-cv-8459 (JGK)

Dear Judge Koeltl:

        This office represents Plaintiffs in the above-referenced matter. We write to request that
the Court adjourn the initial conference currently scheduled for November 18, 2019, as the
parties are contemplating a stipulation to dismiss this action without prejudice so that Plaintiffs
may re-file in state court. We request that the Court adjourn the initial conference pending the
parties' discussion and/or agreement respecting such stipulation. This is the first request for an
adjournment and Defendants' counsel has consented. We thank the Court for its attention to this
matter.

         Respectfully Submitted,

         ls/Finn Dusenbery, Esq.
         Finn Dusenbery, Esq.                                           ~OJ(JJ~,.vfr9            rro     ,Ni0N0/t7
         MICHAEL FAILLACE & ASSOCIATES, P.C.                                                                              I
                                                                         0(L€r(JG(\,          I[       c? oI 1   tf   u       't: 1 Olll"l,
                                                                                                I            I
         Attorneys for Plaintiff
                                                                            <; ()


                                                                                                                                 J




                           Certified as a minority-owned business in the State of New York
